                           UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF KENTUCKY
                                 CENTRAL DIVISION
                                    (at Lexington)

  ERIC LOTZ and PAMELA LOTZ,                      )
  next friends and parents of M.M., a             )
  juvenile,                                       )
                                                  )
          Plaintiffs,                             )       Civil Action No. 5: 19-277-DCR
                                                  )
  V.                                              )
                                                  )
  STEAK N SHAKE, INC.,                            )        MEMORANDUM OPINION
                                                  )            AND ORDER
          Defendant.                              )

                                     ***   ***    ***   ***

       This matter is pending for consideration of the parties’ motions in limine which seek to

limit or exclude certain evidence each believes the other may attempt to offer during the trial

of this matter, scheduled to begin November 2, 2021. [Record Nos. 87, 88] For the reasons

that follow, each party’s motion will be granted, in part, and denied, in part.

                                             I.

       On April 7, 2019, M.M. joined her friend M.D., her biological mother Rebekah Morris,

and her mother’s friend Crystal Hart, for a meal at the defendant’s Steak N Shake restaurant

located at 1832 Alysheba Way in Lexington, Kentucky. During the meal, M.M. excused

herself to visit the restroom. According to the plaintiffs, M.M. “slipped on a slick floor” and

“fell in a pool of water” while walking to the restroom. M.M. allegedly landed face-first on

the floor, sustaining serious injuries including a mandibular fracture, lacerations to the lip and

tongue, and fractured teeth.




                                              -1-
       Eric and Pamela Lotz filed suit in Fayette Circuit Court on May 22, 2019, as parents

and next friends of M.M. They allege that Steak N Shake was negligent in the maintenance of

its floors and/or its failure to adequately warn guests of the hazards present on the property.

[Record No. 1-1, p. 5] The plaintiffs also assert a claim of negligence per se based on the

defendant’s alleged failure to comply with “Board of Health Regulations, state food laws, and

state food regulations.” Id. p. 6. Steak N Shake removed the matter to this Court on July 11,

2019, based on diversity jurisdiction. 28 U.S.C. § 1332.

                                               II.

       A motion in limine is “any motion, whether made before or during trial, to exclude

anticipated prejudicial evidence before the evidence is actually offered.” Louzon v. Ford

Motor Co., 718 F.3d 556, 561 (6th Cir. 2013) (quoting Luce v. United States, 469 U.S. 38, 40

n.2 (1984)). It is often difficult to resolve evidentiary objections outside the context of trial,

and Courts will exclude evidence on a motion in limine only when the challenged evidence is

clearly inadmissible. See Morningstar v. Circleville Fire & EMS Dep’t, 2018 WL 3721077,

at *1 (S.D. Ohio Aug. 6, 2018); Figgins v. Advance Am. Cash Advance Ctrs. Of Mich., Inc.,

482 F. Supp.2d 861, 865 (E.D. Mich. 2007).

       When there is an arguable basis for admitting the challenged evidence, “[t]he better

practice is to deal with questions of admissibility as they arise.” Morningstar, 2018 WL

3721077, at *1. Whether to grant a motion in limine falls within the trial court’s discretion.

Id. (citing Delay v. Rosenthal Collins Grp., LLC, 2012 WL 5878873, at *2 (S.D. Ohio Nov.

21, 2012)). The Court’s ruling on a motion in limine is preliminary and may change at trial

for whatever reason the Court deems appropriate. United States v. Yannott, 42 F.3d 999, 1007

(6th Cir. 1994) (citing Luce, 713 F.2d at 1239).
                                              -2-
       A few other basic principles bear emphasizing before addressing the parties’ various

evidentiary arguments. First, relevant evidence is admissible unless it is excluded under a

specific Rule of Evidence. Fed. R. Evid. 402. And evidence is relevant if it has any tendency

to make a material fact more or less probable than it would be without the evidence. Fed. R.

Evid. 401(a). Next, relevant evidence may be excluded under Rule 403 if its probative value

is substantially outweighed by a danger of unfair prejudice, confusing the issues, misleading

the jury, unfair delay, wasting time, or needlessly presenting cumulative evidence.

                                              III.

                            A.     Defendant’s Motion in Limine

       1.      Food Establishment Inspection Report dated November 11, 2018

       The defendant has moved to exclude any and all references to a Food Establishment

Inspection Report dated November 11, 2018, which states, in part, “areas of floor in poor

repair.”1 The defendant contends that the report is inadmissible hearsay and is irrelevant, as

M.M. contends that she slipped on water, not due to the condition of the floor. Indeed, M.M.

testified unequivocally in her February 27, 2020 deposition that she slipped on water. [Record

No. 87-1, p. 2] Further, the plaintiffs reallege in their Final Pretrial Memorandum that “M.M.

fell on a slippery substance on the floor.”

       The plaintiffs have not explained how evidence of the floor being in poor repair on

November 11, 2018, has a tendency to make a fact at issue in this matter more or less probable

than it would be without that evidence. The plaintiffs suggest that the Report’s statement


1
        This document was tendered to the Court as “Plaintiffs Exhibit 20.” The defendant
does not appear to dispute that the report was created by a representative of the Lexington-
Fayette County Health Department on November 11, 2018. However, the document provided
to the Court does not include a signature or date.
                                              -3-
regarding “poor repair” could have simply meant that the floor was dirty. However, the

plaintiffs go on to emphasize that Steak N Shake’s manager, Robert Fint, testified during his

deposition that the defendant did not make any repairs to the floor between November 26,

2018, and April 7, 2019. [Record No. 95, p. 2] The plaintiffs have not explained the relevance

of these facts, other than to suggest that the defendant has a history of poorly maintaining the

floor in its restaurant.

        To the extent the plaintiffs seek to show that the defendant has a history of being

negligent and acting in conformity with that character at the time of M.M.’s fall, this is

impermissible under Rule 404 of the Federal Rules of Evidence. And even if such evidence is

marginally relevant, the probative value is substantially outweighed by the dangers of unfair

prejudice, confusing the issues, misleading the jury, and wasting time. See Williams v.

Manitowoc Cranes, LLC, 2016 WL 7666142, at *2-3 (S.D. Miss. Oct. 7, 2016) (excluding

evidence of defendant’s past acts “which supposedly reflect a lax attitude towards safety”).

Accordingly, the defendant’s motion in limine will be granted regarding the Food

Establishment Inspection Report.

        2.      M.M.’s sweatshirt and shoes from the date of the fall

        The plaintiffs seek to introduce the sweatshirt and shoes M.M. was wearing at the time

of her fall. The defendant contends that plaintiffs should be precluded from introducing these

items because the plaintiffs did not disclose them prior to the deadline for making disclosures

under Rule 26(a) and (e) of the Federal Rules of Civil Procedure. In response, the plaintiffs

contend that their counsel was unaware that M.M. still had the shoes and sweatshirt until after

discovery had ended. As soon as counsel learned the items were still in the plaintiffs’



                                             -4-
possession, counsel offered defense counsel an opportunity to inspect the items on November

19, 2020.

       A party is required to make its initial disclosures based on the information reasonably

available to it at the time. See Consumer Financial Protection Bureau v. Borders & Borders,

PLC, 2016 WL 9460472, at *3 (W.D. Ky. June 16, 2016) (citing Fed. R. Civ. P. 26(a)(1)(E)).

A party’s failure to fully investigate its case is not an acceptable excuse for failure to comply

with the rule. See id. When a party fails to comply with the disclosure provisions of Rule

26(a)(1)(A)(i) or supplement an earlier disclosure as required by Rule 26(e), the provisions of

Rule 37(c) come into play. Rule 37(c) provides that, “[i]f a party fails to provide information

. . . as required by Rule 26(a) or (e), the party is not allowed to use that information . . . to

supply evidence on a motion, at a hearing, or at trial, unless the failure was substantially

justified or is harmless.” Fed. R. Civ. P. 37(c)(1).

       The plaintiffs have not established that their failure to disclose the sweatshirt and shoes

was substantially justified. Counsel for the plaintiffs have not explained why these items were

not produced sooner. Based on counsel’s failure to state otherwise, it appears counsel did not

ask M.M. or her parents if they had the items.

       Contrary to the plaintiffs’ suggestion, the Court is unpersuaded that the delay in

disclosure, well past the close of discovery, was harmless. M.M. is expected to testify at trial

and may explain the events that transpired, the injuries caused by her fall, and the damages

that resulted. It is unclear why the plaintiffs’ need to present these items to the jury would

override the prejudice to the defendant caused by the plaintiffs’ lengthy, unexplained delay in

producing them.



                                              -5-
       3.     Medical testimony by plaintiffs and/or hearsay statements by treating
              physicians

       The defendant contends that “[t]he Plaintiffs should not be allowed to offer medical

opinions on their own behalf, testify with regard to anything they were told by physicians, or

testify with regard to the opinions of treating physicians.” [Record No. 87, p. 3] This request

is too broad for an in limine ruling, as the defendants do not identify any particular evidence

they find objectionable. While lay persons might be precluded from testifying about specific

medical diagnoses, they typically are permitted to testify about their own symptoms. See

Williams v. Hamilton Cnty., 2018 WL 1586234, at *2 (E.D. Tenn. Mar. 31, 2018) (applying

Tennessee law). In short, the Court does not have enough information about the expected

testimony to say whether it would be permissible.

       The same is true with respect to the portion of the defendant’s motion seeking to

exclude “anything [plaintiffs] were told by physicians” or the “opinions of treating

physicians.” Such testimony is hearsay only if offered to prove the truth of the matter asserted

therein. Since the Court does not know the asserted purpose of any such testimony, a ruling

on its admissibility would be premature. Accordingly, this portion of the defendant’s motion

in limine will be denied.

       4.     Motion to preclude suggestion of spoliation or destruction of evidence

       The defendant asks the Court to preclude the plaintiffs from suggesting spoliation or

destruction of a surveillance video. In support, it states: “Video footage from the time of

Plaintiff’s fall was not retained. At no time prior to any such footage becoming unavailable

did Steak N Shake receive from Plaintiff a preservation letter or request to preserve any




                                             -6-
footage. By the time of this lawsuit’s filing, no surveillance footage was available.” The

defendant also contends that the lack of video footage is irrelevant and unduly prejudicial.

       Federal law applies in determining whether spoliation sanctions are appropriate.

Beaven v. U.S. Dep’t of Justice, 622 F.3d 540, 553 (6th Cir. 2010). A party seeking an adverse

jury instruction based on the destruction of evidence must establish the following:

       (1) the party having control over the evidence had an obligation to preserve it at
       the time it was destroyed; (2) that the records were destroyed with a culpable
       state of mind; and (3) that the destroyed evidence was relevant to the party’s
       claim or defense such that a reasonable trier of fact could find that it would
       support that claim or defense.

Id. (quoting Residential Funding Corp. v. DeGeorge Fin. Corp., 306 F.3d 99, 107 (2d Cir.

2002)). An obligation to preserve evidence may arise “when a party should have known that

the evidence may be relevant to future litigation.” Id. (quoting Kronisch v. United States, 150

F.3d 112, 126 (2d Cir. 1998)).

       Deciding the appropriate sanction for spoliation, if any, results from a fact-intensive

inquiry, which recognizes “that a party’s degree of fault may range from innocence through

the degrees of negligence to intentionality.” Id. at 554 (cleaned up) (quoting Adkins v.

Wolever, 554 F.3d 650, 652 (6th Cir. 2009)). Sanctions may include allowing the aggrieved

party to question a witness in front of the jury about the missing evidence and instructing the

jury to make an adverse inference based on the absent evidence. See Murphy v. Sandoval

Cnty., 2019 WL 8835753, at *3 (D. N.M. Feb. 13, 2019).

       The Court does not have sufficient information to rule on this portion of the defendant’s

motion. The plaintiffs have provided deposition testimony of Steak N Shake manager Robert

Fint who reports that he was on the premises on April 7, 2019, when he was advised

“something happened in the lobby.” [Record No. 95-1] Shortly thereafter, he called “Liz,”
                                             -7-
who came in and “took over.” According to Fint, Liz took photographs and “got the accident

report together and everything.” Fint, who reportedly had worked at Steak N Shake for 12 or

13 years, stated that the restaurant has “cameras all over.” When asked whether he knew Steak

N Shake’s policies and procedures on preserving video footage, he said “I just know when

something happens, we’re supposed to download it and send it into the office and to the risk

management.”

       The parties have not identified Steak N Shake’s retention policy or any other

circumstances surrounding the destruction of the footage. And while Fint testified that the

restaurant had cameras “all over,” it is unclear that there actually was footage of M.M.’s fall

that would be relevant to the action. Accordingly, the Court reserves ruling on this issue.

       5.     Motion to preclude references, suggestions, or argument referring to M.M.
              as a victim.

       The defendant contends that any reference to M.M. as a “victim” incorrectly implies

the existence of a criminal proceeding and would tend to inflame the jury. The plaintiffs object,

arguing that M.M. was a victim of the defendant’s negligence and therefore should be

permitted to refer to herself as such during trial. In support, the plaintiffs cite Black’s Law

Dictionary, which defines “victim” as “[a] person harmed by a crime, tort, or other wrong.”

Victim, Black’s Law Dictionary (11th ed. 2019). While it is the plaintiffs’ position that M.M.

is a victim, use of this term is argumentative and, if used repeatedly, could become prejudicial.

See, e.g., Chism v. New Holland N.A., Inc., 2010 WL 11520495 (E.D. Ark. Feb. 1, 2010).

Accordingly, the plaintiffs may not refer to M.M. as a victim during the proceedings.




                                              -8-
       6.     Motion to preclude “send a message” or “conscience of community”
              arguments

       The defendant seeks to preclude the plaintiffs from urging jurors during voir dire,

opening statement, closing argument, or any other time, to “send a message” or act as the

“conscience of the community.” The defendant contends that such statements are inherently

prejudicial because they urge the jury to render a verdict based on passion and prejudice. The

plaintiffs counter that the jury is the conscience of the community and the plaintiffs are

permitted to say so.

       Such arguments are disfavored in this circuit. See Brooks v. Caterpillar Global Mining

Am., 2017 WL 3401476, at *8 (W.D. Ky. Aug. 8, 2017) (citing Strickland v. Owens Corning,

142 F.3d 353, 358-59 (6th Cir. 1998)). Pleas for the jury to “send a message” can become an

“improper distraction from the jury’s sworn duty to reach a fair, honest and just verdict.” Lock

v. Swift Transp. Co. of Arizona, LLC, 2019 WL 6037666 at *2 (W.D. Ky. Nov. 14, 2019). This

tactic encourages the jury to go beyond applying the law to the facts of the case and, therefore,

the risk of prejudice outweighs any possible benefit of permitting such arguments. See Brooks,

2017 WL 3401476, at *8. Accordingly, this portion of the defendant’s motion in limine will

be granted.

       7.     Motion to preclude any reference to Defendant’s employees asking Plaintiff
              to sign a document following the incident.

       Defendant seeks to exclude evidence of Steak N Shake employees “attempting to have

Plaintiff sign a document following the accident.” In support, the defendant argues this

conduct is irrelevant as it “obviously had no bearing on the accident.” Further, the defendant

contends, it is unduly prejudicial because it is intended to make the defendant appear callous.



                                              -9-
       The defendant may seek to renew this objection at trial but, for now, has not provided

sufficient grounds to have it excluded. The parties have not described the document or

identified who in particular was asked to sign it. Accordingly, this portion of the defendant’s

motion in limine will be denied.

       8.      Motion to exclude lay witness opinion testimony regarding floor
               maintenance

       Two of the plaintiffs’ anticipated witnesses, who the defendant does not identify by

name, apparently were previously employed by Waffle House. The defendant anticipates that

these witnesses may attempt to testify regarding Waffle House’s policies and procedures or

general standards for floor maintenance and mopping. The defendant contends that such

testimony would constitute an expert opinion under Rule 702 and, therefore, should be

excluded.

       The plaintiffs argue that the defendant has offered no basis for its belief that these

witnesses will testify regarding these issues. However, the plaintiffs go on to state that the

witnesses “are allowed to offer testimony regarding their personal knowledge and experience

as employees in the restaurant service industry.” The plaintiffs further contend that, “to the

extent that they have personal knowledge regarding floor maintenance and mopping in public

restaurants, they can testify to such matters.”

       It is unclear why Waffle House’s policies and procedures for maintenance and mopping

would be relevant to this action. To the extent these unidentified witnesses would testify

regarding an industry standard, this requires specialized knowledge within the scope of Rule

702 of the Federal Rules of Evidence. See City of Owensboro v. Ky. Utilities Co., 2008 WL

4642262, at *2 (W.D. Ky. Oct. 14, 2008) (collecting cases in which experts, rather than lay


                                              - 10 -
witnesses, were required to testify to industry standards).       Accordingly, this portion of

defendant’s motion in limine will be granted.

       9.      Motion to preclude or limit use of video “snippets” in opening statements
               or closing argument

       The defendant argues that the plaintiffs should not be permitted to play video “snippets”

during opening statements or closing arguments without having the Court review them first.

The plaintiffs contend that use of video snippets during opening statements and closing

arguments is appropriate, but appear to agree that the parties should be permitted to present

these to the Court prior to trial. Accordingly, ruling on the defendant’s motion will be reserved

and the parties will be directed to present any such demonstrative aids to the Court for review

in advance of trial.

       10.      “Safety rules,” “reptile theory,” and “community standards”

       The defendant, as a possessor of land, has a duty to maintain a reasonably safe premises

for its patrons. See Dick’s Sporting Goods, Inc v. Webb, 413 S.W.3d 891, 897 (Ky. 2013).

Any theory which requires the defendant “to take the safest possible action,” is an incorrect

statement of the law. Additionally, any argument that “invite[s] decision based on bias and

prejudice rather than consideration of the facts” should be excluded.          Johnson v. BLC

Lexington SNF, LLC, 2020 WL 7322718, at *9 (E.D. Ky. Dec. 11, 2020).

       To the extent the plaintiffs would present a “golden rule”-style argument or suggest

that a proprietor is the insurer of its guests’ safety, the motion will be granted. See Brooks,

2017 WL 3401476 at *8-*9; Murphy v. Second Street Corp., 48 S.W.3d 571, 574 (Ky. Ct.

App. 2001). That said, the Court has no basis to “exclude” an undefined theory that the

plaintiffs may or may not intend to pursue. To the extent the defendant believes that particular


                                             - 11 -
evidence is irrelevant or statements made by counsel to the jury constitute a misstatement of

the applicable law, the defendant is free to assert objections at trial. Accordingly, this portion

of the defendant’s motion in limine will be denied, in part, and granted, in part.

       11.     Unopposed portions of the defendant’s motion

       The defendant has made several arguments that the plaintiffs do not oppose. These

include: exclusion of expert disclosures; exclusion of any reference to changes in defendant’s

policy following the accident; exclusion of any testimony regarding legal duties or legal

conclusions; exclusion of any reference to efforts to engage in pretrial settlement negotiations;

exclusion of any reference to financial disparity of the parties; exclusion of any reference to

liability insurance; exclusion of any reference to Steak N Shake’s financial condition;

preclusion of any “Golden Rule”-style references or arguments; and exclusion of evidence of

other claims, lawsuits, or alleged bad acts by or involving the defendant. Accordingly, the

defendant’s motion will be granted with respect to these issues.

                             B.      Plaintiffs’ Motion in Limine

       1.      Evidence and/or references to frivolous lawsuits and/or tort reform

       The plaintiffs seek to exclude any evidence of or references to frivolous lawsuits or tort

reform. The jury must decide this case based on the evidence presented at trial. References to

“tort reform” and “frivolous lawsuits” are not relevant and could only be used to inflame the

jury. See Collins v. Benton, 2020 WL 3618982, at *11 (E.D. La. July 2, 2020). Arguments

must be confined to the evidence and must not appeal to passion, prejudice, or sympathy in an

unfair way. Arguments by counsel which invite the jury to base its verdict on considerations

not relevant to the merits of the case are improper.



                                              - 12 -
       2.     Retention of counsel and fees

       Defendant contends it should be permitted to introduce evidence and make arguments

about the timing of plaintiffs’ retention of counsel and the impact it had on the course of M.M’s

medical treatment and this case in general. In support, it cites Jones v. Mathis, 329 S.W.2d 55

(Ky. 1959), in which the jury heard evidence that the plaintiff in an automobile collision case

called her lawyer before she called a doctor’s office and did not see a doctor until two weeks

later. Ten weeks after the accident, a physician examined the plaintiff and determined that

there was no evidence of trauma. The Court stated, “it is therefore obvious that the jury could

have concluded that the medical expenditure was unnecessary or unreasonable.” Id. at 57.

       The plaintiffs maintain that any reference to, or evidence of, plaintiffs’ retention of

counsel is irrelevant, unduly prejudicial, and protected by attorney-client privilege. However,

the mere fact and date of retention generally is not protected by the attorney-client privilege.

See e.g., Matter of Search, 2020 WL 4373447, at *11 (W.D. Ky. July 10, 2020); Universal

City Dev. Patterns, Ltd. v. Ride & Show Eng’g, Inc., 230 F.R.D. 688, 691 (M.D. Fla. 2005);

Jones v. Dalton, 2011 WL 13363748, at *2 (D. N.J. May 10, 2011). And as illustrated by the

Kentucky Supreme Court’s decision in Jones, the date of retention may be a relevant factor in

considering whether medical expenditures are necessary or reasonable. The plaintiffs have not

explained why such evidence would be unduly prejudicial such that it should be excluded

under Rule 403. Accordingly, this portion of the plaintiffs’ motion in limine will be denied.

       3.     Expression of regret or apology by the defendant.

       The plaintiffs seek to preclude the defendant from expressing regret or apologizing for

M.M.’s harm. However, “[a] casual or occasional expression of regret at a tragic event or

outcome is a basic human response and is not likely to divert a jury from its fact-finding duty
                                             - 13 -
based on actual evidence presented during the course of the trial.”             Walker v. United

Healthcare of Hardin, Inc., 2010 WL 3092648, at 7* (W.D. Ky. 2010) (quoting Brown v.

Crown Equip. Corp., 445 F. Supp. 2d 59, 71 (D. Me. 2006)). The defendant has significant

leeway in its closing argument and will not be forced to appear callous or uncaring before the

jury. It may argue that M.M.’s fall was a regrettable occurrence that was not the result of

negligence on the defendant’s part.

       4.     Special efforts required by trier of fact

       The plaintiffs contend that the Court should exclude “any reference or suggestion that

the trier of fact must extend special efforts to be fair and impartial to the defendant.” This is

an improper request for a motion in limine.

       5.     Ex parte statements

       The plaintiffs ask to exclude “any reference or suggestion as to the contents of an ex

parte statements or report of any person not being there present in the court to testify and be

cross-examined.” As the defendants suggest, this appears to be a blanket request to exclude

hearsay and, therefore, is overbroad. Motions to exclude hearsay should be presented during

trial based on specific rules of evidence (or, conversely, exceptions to those rules).

Accordingly, this portion of the plaintiffs’ motion in limine will be denied.

       6.     Failure to call equally available witnesses

       The plaintiffs move to exclude any reference or suggestion that the plaintiffs have not

called to testify any witness equally available to both parties in this case. The defendant

opposes this portion of the plaintiffs’ motion.        The Sixth Circuit has held that it is

impermissible to draw an inference from a party’s failure to call witnesses that were equally

available to both sides. Walker, 2010 WL 3092648, at *8 (citing United States v. Virgen-
                                              - 14 -
Moreno, 265 F.3d 276, 291 (6th Cir. 2001). The defendant has not explained why it should be

permitted to make such references in light of the Sixth Circuit’s holding. Accordingly, this

portion of the plaintiffs’ motion in limine will be granted.

       7.     References to seizures or blackouts by laypersons

       Two eyewitnesses to M.M.’s fall testified during their depositions that M.M. had a

seizure. The plaintiffs seek to preclude lay witnesses from using terms such as “seizure” or

“blackout” during their testimony. They contend such would constitute impermissible expert

testimony. Rule 701 of the Federal Rules of Evidence governs the admissibility of opinion

testimony from lay witnesses. It provides that “testimony in the form of an opinion is limited

to one that is: (a) rationally based on the witness’s perception; (b) helpful to clearly

understanding the witness’s testimony or to determining a fact in issue; and (c) not based on

scientific, technical, or other specialized knowledge within the scope of Rule 702.”

       The defendants correctly note that lay witnesses may offer opinion testimony on a

person’s physical condition if the condition is one that would be easily identifiable to a lay

person. See United States v. Morrow, 785 F. App’x 335, 340 (6th Cir. 2019); Easley v.

Haywood, 2015 WL 1927698, at *2 (S.D. Ohio Apr. 28, 2015). However, they may not testify

regarding medical diagnoses that require the application of specialized knowledge.

       Most of the deposition testimony identified by the parties is not problematic because

witnesses are free to describe what they observed. [Record No. 88, p. 5; Record No. 96, pp.

4-5] However, “seizure” is formal medical diagnosis that requires examination and diagnostic

testing. See Gress v. Smith, 2018 WL 6421254, at *12 n.16 (E.D. Cal. Dec. 6, 2018).

Laypersons should avoid describing the event as a “seizure” because they are not qualified to

comment on whether M.M. had that diagnosis.
                                             - 15 -
       But there is no indication that “blackout” constitutes a formal medical diagnosis.

Therefore, witnesses may use this term to describe their observations. The plaintiffs will be

free to point out that these witnesses are not qualified to diagnosis medical conditions.

Accordingly, the plaintiffs’ motion in limine will be granted, in part, and denied, in part.

       8.     Defendant’s Exhibit 6—“Insurance Forms”

       Plaintiffs seek to exclude an insurance form dated June 26, 2019, which appears to be

an authorization request from M.M.’s dentist, Dr. Julie Rambo. The defendant has agreed that

it will not seek to introduce the first page of the two-page document, which includes

information concerning payment of the claim. However, it will seek to introduce the second

page which does not include any claim information. Instead, it lists thirteen criteria related to

the severity of M.M.’s orthodontic condition. Dr. Rambo was given the option of checking

“yes” to indicate that M.M. had certain conditions or “no” to indicate that she did not. Rambo

checked “no” for each of the 13 conditions.

       Defendant maintains that the document concerns the severity of M.M.’s injuries, which

clearly is relevant under Rule 401. To the extent the plaintiffs contend admission of the

document would be unduly prejudicial under Rule 403, they have not explained why. As this

Court has often repeated, the bar for exclusion of relevant evidence under Rule 403 is high.

See, e.g., United States v. Gowder, 2018 WL 6932119, at *2 (E.D. Ky. Nov. 14, 2018).

Accordingly, this portion of the plaintiffs’ motion in limine will be denied.

       9.     Testimony of Elizabeth Weis

       The plaintiffs have moved to exclude the testimony of Elizabeth Weis because she was

not identified in the defendants’ Rule 26(a)(1) disclosures or in written discovery. The

defendants object, reporting that Weis’s employment with Steak N Shake ended shortly after
                                              - 16 -
M.M.’s fall and “the defendant had substantial difficulty” locating Weis. It is unclear when

the defendants located Weis or disclosed her as a witness, but she is included in the proposed

witness list the defendants provided on January 11, 2021.

       Federal Rule of Civil Procedure 37(c)(1) clearly states that when a party fails to identify

a witness as required under Rule 26(a) or (e), the party is not allowed to use that witness to

supply evidence unless the failure was substantially justified or harmless. A noncompliant

party may avoid sanction if “there is a reasonable explanation of why Rule 26 was not complied

with or if the mistake was harmless.” Bessemer & Lake Erie R.R. Co. v. Seaway Marine

Transp., 596 F.3d 357, 370 (6th Cir. 2010).

       The Sixth Circuit has identified the following factors to assess whether a late or omitted

disclosure is substantially justified or harmless: surprise to the party against whom the

evidence would be offered; ability of the opposing party to cure the surprise; the extent to

which allowing the evidence would disrupt the trial; the importance of the evidence; and the

nondisclosing party’s explanation for its failure to disclose the evidence. Howe v. City of

Akron, 801 F.3d 718, 747 (6th Cir. 2015). As the offending party, the defendant bears the

burden of showing that its violation was substantially justified or harmless. It has made very

little effort to do so, as it has not even explained what efforts it made to locate Weis prior to

the deadline for disclosure. Discovery has been closed for approximately seven months and

the trial date is now approaching. The plaintiffs’ motion to exclude Wiess’s testimony will be

granted.

       10.    Biological mother’s past drug addition

       The plaintiffs seek to preclude any references to M.M.’s biological mother’s past drug

addiction or suggestions that her drug issues were the cause of M.M.’s adoption. Defendant
                                              - 17 -
contends that these matters “directly impact her credibility as a witness and explain why

[M.M.’s] aunt has brought this action on her behalf.” However, specific instances of conduct

may be inquired into only if they are probative of character for truthfulness or untruthfulness.

Fed. R. Evid. 608(b). Accordingly, evidence of a witness’s past drug use is not admissible to

impeach the witness’s character for truthfulness. See M. v. New York City Transit Auth., 781

N.Y.S. 2d 865 (N.Y. S. Ct. Aug. 9, 2004); Lagrone v. State, 942 S.W.2d 602, 612-13 (Ct.

Crim. App. Tx. Feb. 5, 1997). With respect to any evidence concerning the circumstances of

M.M.’s adoption, the defendant has not explained why it needs to explain to the jury why

M.M.’s aunt has brought the action on M.M.’s behalf. Accordingly, this portion of the

plaintiff’s motion in limine will be granted.

       11.    Threat of a lawsuit by a nonparty

       According to the parties, a patron in the restaurant began exclaiming some variation of

“this is a lawsuit” immediately after M.M.’s fall.2 The defendant contends that the statement

“establishes how the notion of a lawsuit was put into the minds of Plaintiff and her mother

even though such a suit was not support by the facts of the occurrence.” [Record No. 96, p. 8]

Additionally, the defendant contends it will be used to show bias on the part of David Wilson,

who is expected to testify.

       The plaintiffs argue that the evidence is inadmissible hearsay, but the defendant does

not seek to introduce it for the truth of the statement. The plaintiffs also include a conclusory

argument that the evidence is unduly prejudicial under Rule 403. However, it appears that any




2
       The parties do not say so explicitly, but it appears that David Wilson is the patron who
exclaimed “this is a lawsuit!”
                                                - 18 -
prejudice may be mitigated by the plaintiffs’ explanation of the events leading up to their filing

of the lawsuit. Accordingly, this portion of the plaintiffs’ motion in limine will be denied.

       12.     Defendant’s Exhibit 7—911 call

       At least three individuals called 911 immediately after M.M.’s fall. One of those

persons was Crystal Hart, a friend of M.M.’s mother, who had accompanied them to Steak N

Shake that day. [Record No. 88-10, p. 3] According to the defendant, Hart stated: “My friend’s

kid, she just kind of blacked out, and she fell in Steak N Shake off Man O’ War.” In her

deposition, Hart confirmed having called 911 but testified that she had observed M.M. slip and

fall and that she had not “blacked out.” [Id.; Record No. 96, p. 10] Defendant seeks to

introduce a recording of the 911 call and the plaintiffs object for various reasons.

       First, the plaintiffs contend that the defendant should be barred from introducing the

recording because it was not disclosed in the defendant’s Rule 26 disclosures. The defendant

responds that it “had no reason to anticipate that [Hart] would testify inconsistently with the

911 call until her deposition was taken, which occurred after the defendant’s initial

disclosures.” [Record No. 96, p. 9] However, the defendant ostensibly was aware that the 911

recording supported its defense theory, i.e., that M.M. suffered a medical event that led to her

fall. The defendant has not provided a sufficient excuse for its failure to disclose the recording

earlier and therefore may not introduce it as substantive evidence.

       But evidence that will be used solely for impeachment is not subject to Rule 26

disclosure requirements. Rule 613(b) of the Federal Rules of Evidence explains that extrinsic

evidence of a prior inconsistent statement is admissible if the witness is given an opportunity

to explain or deny the statement and an adverse party is given an opportunity to examine the

witness about it. The rule applies when two statements, “one made at trial and one made
                                              - 19 -
previously, are irreconcilably at odds.” United States v. Harris, 881 F.3d 945, 949 (6th Cir.

2018) (quoting United States v. Fonville, 422 F. App’x 473, 481 (6th Cir. 2011)). Crystal Hart

is expected to testify at the trial in this matter. Assuming she testifies inconsistent with the

statements made in the 911 call and denies having made the statements, the defendant may

play relevant portions of the call during cross examination and question Hart about the

statements made therein. See Fed. R. Evid. 613(b); Williams v. United Dairy Farmers, 188

F.R.D. 266, 274 (S.D. Ohio. 1999) (citing United States v. Davis, 1994 WL 362061, at *3 (6th

Cir. July 12, 1994)).

       Extrinsic evidence of a prior inconsistent statement must be authenticated. See Harris,

881 F.3d at 949; United States v. Craig, 953 F.3d 898 (6th Cir. 2020). Rule 901(b)(1) of the

Federal Rules of Evidence provides that authenticity may be established by “[t]estimony of a

witness with knowledge that a matter is what it is claimed to be.” Accordingly, Hart should

be able to verify that the recording is that of her call to 911 on the day of M.M.’s fall. See

George v. Bradshaw, 2017 WL 1233904 (N.D. Ohio Feb. 28, 2017). Additionally, the identity

of the speaker may be established through circumstantial evidence. See, e.g., United States v.

Hunter, 2006 WL 3196929, at *5 (E.D. Tenn. Nov. 2, 2006); United States v. Lo Bue, 180 F.

Supp. 955 (S.D.N.Y. 1960).

       The plaintiffs argue that they are forced to “speculate as to the declarant’s identity”

since multiple witnesses called 911 following M.M.’s fall. However, the caller identified

herself as a friend of M.M.’s mother. The defendant contends (and the plaintiff does not

dispute) that there is no other potential caller who fits that description. If necessary, the parties

may play the recording and present arguments outside the jury’s presence to determine whether

the defendant has sufficiently established that Hart is the speaker on the 911 call.
                                               - 20 -
       Based on the foregoing, the Court will grant, in part, this portion of the plaintiffs’

motion in limine.

       13.    Unopposed portions of the plaintiffs’ motion

       The defendants do not oppose several portions of the plaintiffs’ motion. They include

exclusion of evidence of the plaintiffs’ financial position; exclusion of evidence regarding the

plaintiffs’ tax liability on damages awarded; exclusion of any evidence of a damages award’s

effect on society; exclusion of any evidence of a damages award’s effect on the plaintiffs;

exclusion of any commentary on objections or excluded evidence; exclusion of any evidence

regarding collateral source payments; and exclusion of any evidence concerning offers to

compromise or settle claims. Accordingly, these portions of the plaintiffs’ motion in limine

will be granted.

                                               IV.

       Based on the foregoing, it is hereby

       ORDERED as follows:

       1.     The defendant’s motion in limine [Record No. 87] is GRANTED, in part, and

DENIED, in part.

       2.     The plaintiffs’ motion in limine [Record No. 88] is GRANTED, in part, and

DENIED, in part.

       3.     The parties shall provide to the opposing party and tender to the undersigned’s

chambers copies of any audio and/or visual aids intended to be used during opening statements

on or before Friday, September 10, 2021. If the parties intend to play videos, these should

be provided in the form of a CD or flash drive.



                                              - 21 -
Dated: June 3, 2021.




                       - 22 -
